Citation Nr: 1434752	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-24 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether termination of the Veteran's dependency allowance for V.K., effective April 30, 2004, is proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island that the Veteran's divorce from V.K. required termination of dependency allowance.  Ultimately, dependency allowance for V.K. was terminated, effective April 30, 2004, in a December 2010 RO determination. 

The Veteran requested a hearing before the Board in Washington, D.C. on his September 2011 substantive appeal form.  He was scheduled for a hearing in June 2014 and sent a letter informing him of the scheduled hearing in May 2014.  He did not appear for the hearing and has not otherwise requested a new hearing.  Accordingly, his request is considered withdrawn.  38 C.F.R. § 20.702(d) (2013).


FINDINGS OF FACT

1.  The Veteran's divorce from V.K. was final as of April [redacted], 2004, but he did not notify the VA of the divorce until February 2010.

2.  The Veteran remarried L.F. on January [redacted], 2010 and submitted a February 2010 declaration of status of dependents notifying the VA of his 2004 divorce from V.K. and 2010 remarriage to L.F.


CONCLUSION OF LAW

Termination of the Veteran's dependency allowance for V.K., effective April 30, 2004, is proper.  38 U.S.C.A. §§ 1115, 5107, 5110, 5302 (West 2002); 38 C.F.R. §§ 3.204, 3.205, 3.206, 3.401, 3.652 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into law on November 9, 2000. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326. 

There are certain situations, however, when the VCAA does not apply.  Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim). The Court has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal. Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive). Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim, as here, where it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004). 

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). The purpose of the statute is to defray the costs of supporting the veteran's dependents when a service-connected disability is of a certain level hindering the veteran's employment abilities. Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009) quoting S. Representative No. 95-1054, at 19 (1978), U.S. Code Cong. & Admin. News 1978, p. 3465.

 In order to receive an additional payment for a spouse, sufficient proof of marriage to that individual is required. 38 C.F.R. §§ 3.204, 3.205. 

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person. 38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).

A veteran who is receiving compensation must notify the VA of any material change or expected change in his or her circumstances which would affect his or her entitlement to receive the benefit being paid. Such notice must be furnished when the recipient's dependency status changes. 38 C.F.R. § 3.660(a); see also 38 C.F.R. § 3.652(a) (requiring individuals in receipt of VA benefits to certify that the eligibility factors which established entitlement to the benefit being paid continue to exist).

The applicable regulation provides that the effective date of discontinuance of pension or compensation to or for a Veteran in the event of divorce or annulment on or after October 1, 1982, will be the last day of the month in which divorce or annulment occurred. See 38 C.F.R. § 3.501. 

Historically, the Veteran is in receipt of service-connected disability benefits at the 100 percent level since September 1994.   At that time, he was married to V.K. and he was properly awarded a dependency allowance for V.K.  He was made aware that he was being paid additional benefits for his spouse (and child) and was told to inform VA if there is a change in the status of any dependent.  See 38 U.S.C.A. § 1115.  For example, VA sent the Veteran a letter in December 1996 indicating a proposed reduction of benefits if he did not return a dependency questionnaire confirming his dependency status had not changed.  He returned the questionnaire in January 1997 confirming he was still married to V.K. and there were no changes in dependency status. He again confirmed dependency status of his wife, V.K., and one son in May 2000.

The VA did not receive any other information from the Veteran regarding dependency status until February 2010.  At that time, he submitted a declaration of status of dependents form where he indicated he divorced V.K. on August [redacted], 2004 and married L.G. on January [redacted], 2010.  

Thus, based on the Veteran's February 2010 form, the VA sent the Veteran March 2010 notice that the change in spouse status (removal of V.K.) would be applied retroactively, effective September 1, 2004, causing a $9,487.00 debt due to overpayment.  The Veteran disagreed with this determination in a March 2010 Notice of Disagreement attaching Court documents showing divorce papers with a date-stamped file date of March [redacted], 2009.  The Court documents are confusing in that the Judgment indicates dissolution of marriage between the Veteran and V.K. effective April [redacted], 2004, but with an official court filing date of March [redacted], 2009.  

The Veteran argues that the March [redacted], 2009 date controls and, therefore, his divorce was not final until March [redacted], 2009.  Initially, the RO changed the date of termination of dependency allowance for V.K. to March 30, 2009 in a July 2010 determination.  Thereafter, however, the RO called the Court to obtain clarification of the document submitted by the Veteran.  The Court confirmed that the actual divorce was final on April [redacted], 2004 whereas other unresolved issues, such as property, were finalized on March [redacted], 2009.  Based on this new information, the RO sent the Veteran an October 2010 notice letter proposing to terminate dependency allowance for V.K. effective April 30, 2004 thereby reducing the Veteran's compensation payments as of May 1, 2004.  The reduction and terminated dependency allowance for V.K., effective April 30, 2004, was effectuated in a December 2010 RO determination.  The Veteran was informed in light of the terminated dependency allowance for V.K., effective April 30, 2004, he owed a debt to VA in the amount of $8,439.00.  The Veteran subsequently perfected an appeal to the Board.

The facts are not in dispute.  The Veteran does not claim he informed VA of his divorce from V.K. prior to the February 2010 form he submitted declaring his divorce from V.K. and remarriage to L.F.  Rather, he merely disputes the effective date of the termination of dependency allowance for V.K.  He claims the effective date should be March 30, 2009 because his divorce was not final until March [redacted], 2009.  See 38 C.F.R. § 3.501.  

The RO, on the other hand, applied the date April [redacted], 2004, the effective date of the judgment of dissolution of marriage, thus terminating dependency allowance for V.K. as of April 30, 2004.  Id.  According to the court filing, judgment of dissolution was entered on April [redacted], 2004 and the "parties [were] restored to the status of single persons."  Remaining issues, such as child custody and property distribution were not finalized until March [redacted], 2009.

In support of his claim, the Veteran submitted a letter from his attorney dated January 2011.  The attorney indicated he is not admitted to the California Bar and, therefore, cannot give legal advice concerning California legal matters.  However, based on his due diligence and conferring with California attorneys, it was his opinion that the Veteran's divorce was not final until March [redacted], 2009.

In contrast, the Veteran also submitted a letter from a California-barred attorney dated March 2013 indicating review of the March [redacted], 2009 judgment form and the Marital Settlement Agreement dated April [redacted], 2004.  The California-barred attorney opined that the Veteran's marital status was dissolved on April [redacted], 2004 restoring him to a single person.  The remaining issues such as child custody, visitation, child support, division of property, and so forth were not ruled on with a final judgment until March [redacted], 2009.  The California-barred attorney explained that this process is referred to as "bifurcation, wherein a husband and wife are permitted to terminate their marital status first, and resolve the substantive issues later."  A copy of the California Family Code was provided further explaining the bifurcation process. 

The Board has considered the Veteran's statements, the March [redacted], 2009 Judgment Form, the point of contact the RO had with the clerk of the Court, and the opinion letters from the two attorneys.  Considering all evidence, the Board concludes the Veteran's divorce from V.K. became final on April [redacted], 2004.  The March [redacted], 2009 Judgment form is clear on its face that the dissolution of the marriage was effective as of April [redacted], 2004.  The clerk of the Court confirmed the effective date as did the California-barred attorney.  While the bifurcation of the Veteran's divorce with other issues confused the matter, the Board finds ample explanation and clarity with the other evidence of record.  According to the California Family Code § 2337 the Veteran was free to remarry as of April [redacted], 2004.  

As the Veteran's divorce from V.K. was effective April [redacted], 2004, the appropriate effective date for the termination of benefits on her behalf it April 30, 2004.  See 38 C.F.R. § 3.501. Thus, termination of dependency allowance for V.K. effective May 1, 2004 is proper.

As an aside, the Board notes the Veteran's contentions of financial hardship caused by having to pay back the several thousand dollar overpayment.  The Board notes that nothing in this decision precludes the Veteran's ability from pursuing a waiver of his debt with the RO.  As far as the issue before the Board here, there simply is no interpretation of the facts of this case which will support a legal basis for finding the effective date of April 30, 2004 is invalid.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but, due to the benefit being barred as a matter of law, its application is not warranted. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Termination of the Veteran's dependency allowance for V.K., effective April 30, 2004, is proper and, therefore, the appeal is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


